Citation Nr: 1211723	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-36 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right ankle condition.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board previously remanded this matter in August 2010.  

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Credible lay evidence establishes that the Veteran injured his right ankle while on active duty.  

2.  A current right ankle disability, manifested by a healed fracture of the right ankle, is shown as likely as not to due to an injury that the Veteran sustained in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a right ankle disability manifested by an old healed fracture was incurred in service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The RO provided the Veteran with VCAA in a September 2007 letter.  The letter advised the Veteran of the evidence required to substantiate his claims and  informed him  what evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

The duty to assist has been satisfied with respect to the claim being decided.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Analysis of Claim

A.  Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain diseases, including arthritis, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Discussion

The Veteran claims that he injured his right ankle during service.  The Veteran alleges that he was unloading a truck and fell off of the truck and twisted his ankle.   

The Veteran had active service from March 1953 to March 1955.  Service treatment records do not reflect any treatment for a right ankle condition.  

The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge, such as falling from a truck and receiving treatment for his ankle.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court held that the Board must make an express credibility finding regarding lay evidence.

The Board finds the Veteran's lay testimony regarding a fall from a truck credible.   
In this regard, the claims file reflects that the Veteran has been consistent in his report of this incident and that such history has been documented in many of his statements since service.  

Post-service medical records of treatment for the right ankle are dated from 1996 to the present.

The Veteran had a VA examination in December 1996.  The Veteran reported that he suffered a fall from a truck while serving in Korea.  He reported that he suffered a sprain to the right ankle and was treated with crutches and then graduated to a cane.  He recalled the ankle being ecchymotic at the time.  Since that time, he had chronic weakness in his right ankle.  

With respect to subjective complaints, the Veteran reported chronic weakness in the right ankle and frequent eversion injuries.  It was noted that he tended to wear his shoes on the lateral aspect of his sole.  He denied stiffness in his ankle.  He denied any crepitation or popping or loss of range of motion.  The Veteran had not had any recent treatment for his ankle.  He did not use any prosthetic devices.  

The VA examiner diagnosed synovitis, right ankle, with lateral ligamentous stability.  

A report of an x-ray completed in conjunction with the examination indicated that there was irregularity of the medial malleolus that appeared old.  The report noted, "Has the patient had an old fracture?"  The report further noted that no acute fracture was evident.  There was no destructive process.  There were perhaps some mild arthritic changes at the talotibial joint.  There were calcaneal spurs at the plantar and poster aspects. 


Upon VA examination in October 2011, the Veteran reported an injury to his ankle when he jumped off of a truck, twisted the right ankle and struck back on a retaining wall.  The Veteran reported that he was seen at the clinic and had crutches and for three weeks for his ankle before returning to regular duty as a cook for the last several months before his tour ended in Korea.  It was noted that there was no medical board, and the Veteran was discharged in March of 1955.  

The examiner diagnosed degenerative changes of the ankle with small osteophytes of the distal tibia.  The examiner remarked that there was no report of a right ankle injury or problem in the Veteran's service medical records.  The examiner opined that, with currently available information, it would be speculation to attribute the Veteran's right ankle x-ray findings or right ankle to military service.  The examiner concluded that it is less likely than not that his military service is a significant factor in his current right ankle condition.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise with regard to whether the current right ankle disability is related to an ankle injury in service.  The Veteran's lay statements with respect to injuring his ankle in service are credible.  The 1996 VA examination noted irregularity of the medial malleolus that could be an old fracture.  As the Veteran has presented competent evidence of an injury in service and the evidence reflects current findings consistent with the history reported by Veteran, the Board concludes that it is at least as likely as not that the Veteran's current right ankle disability was incurred in service.   Therefore, resolving reasonable doubt in the Veteran's favor, service connection for a right ankle disability is granted.  


ORDER

Service connection for a right ankle disability is granted.  




REMAND

The Veteran seeks service connection for a lumbar spine disability. 

In the decision above, service connection is granted for a right ankle disability.  In a statement dated in June 1996, the Veteran stated that he initially injured the ankle in service and developed back pain as he got older.  The issue of service connection for a back condition secondary to the Veteran's right ankle disability is reasonably raised by the Veteran's statement.  Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board finds that further examination and medical opinion is needed to resolve the claim for service connection for a back disability.  See 38 U.S.C.A. 
§ 5103A(d)(2)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice regarding the evidence required to substantiate a claim for service connection for a back condition secondary to his service-connected right ankle disability.   

2.   Schedule the Veteran for a VA examination of his lumbar spine.  The claims file and a copy of this REMAND should be forwarded to the examiner for review in conjunction with the examination.  The VA examiner should indicate in the examination report that the claims file was reviewed.  

2.  After a review of the claims file and an examination of the Veteran, the examiner should diagnose any current lumbar spine disability.  The examiner should address the following questions:

a.  Is a current lumbar spine disability at least as likely as not (50 percent or greater likelihood) proximately due to or the result of the Veteran's service-connected right ankle disability?  The examiner should provide a detailed rationale for the opinion.

b.  Is a current lumbar spine disability aggravated by the Veteran's service-connected right ankle disability?  The examiner should provide a detailed rationale for the opinion.

3.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.  




 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


